--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTIVE VERSION



REGISTRATION RIGHTS AGREEMENT


BY AND AMONG


NEW MEDIA INVESTMENT GROUP INC.


(to be renamed GANNETT CO., INC.)


AND


CERTAIN STOCKHOLDERS


Dated as of November 19, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
ARTICLE I EFFECTIVENESS
1    
Section 1.1
Effectiveness
1      
ARTICLE II DEFINITIONS
1    
Section 2.1
Definitions
1
Section 2.2
Other Interpretive Provisions
5      

ARTICLE III REGISTRATION RIGHTS
6    
Section 3.1
Demand Registration
6
Section 3.2
Shelf Registration
8
Section 3.3
Piggyback Registration
11
Section 3.4
Lock-Up Agreements
12
Section 3.5
Registration Procedures
13
Section 3.6
Underwritten Offerings
19
Section 3.7
No Inconsistent Agreements; Additional Rights
20
Section 3.8
Registration Expenses
21

Section 3.9
Indemnification
22
Section 3.10
Rules 144 and 144A and Regulation S
24

Section 3.11
Existing Registration Statements
25
   
ARTICLE IV MISCELLANEOUS
25    
Section 4.1
Authority; Effect
25
Section 4.2
Notices
25
Section 4.3
Termination and Effect of Termination
27
Section 4.4
Permitted Transferees
27
Section 4.5
Remedies
27
Section 4.6
Amendments
27

Section 4.7
Governing Law
27
Section 4.8
Consent to Jurisdiction
28

Section 4.9
WAIVER OF JURY TRIAL
28

Section 4.10
Merger; Binding Effect, Etc.
28

Section 4.11
Counterparts
29
Section 4.12
Severability
29

Section 4.13
No Recourse
29


i

--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of November 19,
2019, is made by and among:
 
i.          New Media Investment Group Inc., a Delaware corporation (the
“Company”);
 
ii.         FIG LLC, a Delaware limited liability company (“FIG”); and


iii.        such other Persons, if any, that from time to time become party
hereto as holders of Registrable Securities pursuant to Section 4.4 in their
capacity as Permitted Transferees (together with FIG, the “Holders”).
 
RECITALS
 
WHEREAS, as of the date hereof, the Holders own shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”); and
 
WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights with respect to the Common Stock and certain other matters.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I

EFFECTIVENESS
 
Section 1.1        Effectiveness.  This Agreement shall become effective from
and after the Effective Time (as such term is defined in the Amended and
Restated Management and Advisory Agreement entered into on August 5, 2019
between the Company and FIG (as amended from time to time, the “Management
Agreement”)).
 
ARTICLE II

DEFINITIONS
 
Section 2.1        Definitions.  As used in this Agreement, the following terms
shall have the following meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Board of Directors of the Company, after
consultation with outside counsel to the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided, that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Holder.  As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of
New York, and on which the SEC is open for business.

 “Common Stock” shall have the meaning set forth in the recitals to this
Agreement.
 
“Company” shall have the meaning set forth in the preamble to this Agreement.
 
“Demand Notice” shall have the meaning set forth in Section 3.1.3.
 
“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).
 
“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).
 
“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).
 
“Demand Suspension” shall have the meaning set forth in Section 3.1.6.
 
“Demanding Holder” means a Holder that exercises its right to include its
Registrable Securities in a Demand Registration pursuant to Section 3.1.1 or
Section 3.1.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“FIG” shall have the meaning set forth in the preamble to this Agreement.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Holders” shall have the meaning set forth in the preamble to this Agreement.
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.


2

--------------------------------------------------------------------------------

“Issuer Shares” means the shares of Common Stock or other equity securities of
the Company, and any securities into which such shares of Common Stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of Common Stock or other
equity securities.
 
“Loss” shall have the meaning set forth in Section 3.9.1.
 
“Management Agreement” shall have the meaning set forth in Section 1.1.
 
“Member of the Immediate Family” means, with respect to any Person who is a
natural person, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.
 
“Participation Conditions” shall have the meaning set forth in Section 3.2.5(b).
 
“Permitted Transferee” shall have the meaning set forth in Section 4.4.
 
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
 
“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.


“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.
 
“Potential Takedown Participant” shall have the meaning set forth in
Section 3.2.5(b).
 
“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered pursuant to a Demand Registration or sold in a Public Offering, a
number of such shares equal to the aggregate number of Registrable Securities to
be registered in such Demand Registration or sold in such Public Offering
(excluding any shares to be registered or sold for the account of the Company)
multiplied by a fraction, the numerator of which is the aggregate number of
Registrable Securities held by such Holder, and the denominator of which is the
aggregate number of Registrable Securities held by all Holders requesting that
their Registrable Securities be registered in such Demand Registration or sold
in such Public Offering.
 
“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus,
and (ii) any Issuer Free Writing Prospectus.
 
“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).


3

--------------------------------------------------------------------------------

“Registrable Securities” means (i) all shares of Common Stock owned by the
Holders, whether now held or hereinafter acquired, including any shares of
Common Stock issuable or issued upon exercise, conversion or exchange of any
option, warrant or convertible security and (ii) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clause (i) above by way of unit or stock dividend or unit or
stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (w) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such Registration
Statement, (x) such securities shall have been Transferred to the public
pursuant to Rule 144, (y) the aggregate number of such securities held by the
applicable Holder and its Affiliates is less than the number that would subject
the distribution of such securities to any volume limitation or other
restrictions on transfer under Rule 144 and such Holder is able to immediately
distribute such securities publicly without any restrictions on transfer, or
(z) such securities shall have ceased to be outstanding.
 
“Registration” means registration under the Securities Act of the offer and sale
to the public of any Issuer Shares under a Registration Statement.  The terms
“register”, “registered” and “registering” shall have correlative meanings.
 
“Registration Expenses” shall have the meaning set forth in Section 3.8.
 
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.
 
“Representatives” means, with respect to any Person, any of such Person’s
Affiliates and such Person’s and its Affiliates’ respective officers, directors,
employees, agents, attorneys, accountants, actuaries, consultants, equity
financing partners or financial advisors or other Person associated with, or
acting on behalf of, such Person.
 
“Requisite Investor Approval” means the approval of the Holders owning a
majority of the Registrable Securities at any time; provided, that, for purposes
of this definition, any Holder shall be deemed to have approved an action to the
extent that such Holder votes in favor of, or provides its written consent to,
such action.
 
“Rule 144” means Rule 144 under the Securities Act (or any successor Rule).


 “SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.


4

--------------------------------------------------------------------------------

“Shelf Period” shall have the meaning set forth in Section 3.2.3.
 
“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).
 
“Shelf Registration Notice” shall have the meaning set forth in Section 3.2.2.
 
“Shelf Registration Request” shall have the meaning set forth in
Section 3.2.1(a).
 
“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).
 
“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.
 
“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2.5(b).
 
“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).
 
“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition thereof, including the grant of an option or other right,
whether directly or indirectly, whether voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise.  “Transferred” shall have a
correlative meaning.
 
“Underwritten Shelf Takedown” means an underwritten Public Offering pursuant to
an effective Shelf Registration Statement.
 
“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.
 
Section 2.2        Other Interpretive Provisions.  (a)  The meanings of defined
terms are equally applicable to the singular and plural forms of the defined
terms.


(b)       The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and any subsection and section references are to this Agreement unless otherwise
specified.


(c)       The term “including” is not limiting and means “including without
limitation.”


(d)       The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.


(e)       Whenever the context requires, any pronouns used herein shall include
the corresponding masculine, feminine or neuter forms.


5

--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS
 
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it.  Each Holder will perform and comply with such of the following provisions
as are applicable to such Holder.
 
Section 3.1        Demand Registration.
 
Section 3.1.1.   Request for Demand Registration.



 
(a)
Subject to the terms of the Management Agreement, following the effective date
of this Agreement, any one or more Holders shall have the right to make a
written request from time to time (a “Demand Registration Request”) to the
Company for Registration of all or part of the Registrable Securities held by
such Holders.  Any such Registration pursuant to a Demand Registration Request
shall hereinafter be referred to as a “Demand Registration.”




 
(b)

Each Demand Registration Request shall specify (x) the kind and aggregate amount
(or maximum amount or desired range) of Registrable Securities to be registered,
and (y) the intended method or methods of disposition thereof.




 
(c)
Upon receipt of the Demand Registration Request, the Company shall as promptly
as practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its reasonable best efforts to
cause such Demand Registration Statement to be promptly declared effective under
the Securities Act.



Section 3.1.2.   Limitation on Demand Registrations.  The Company shall not be
obligated to take any action to effect any Demand Registration (i) less than one
hundred and eighty (180) days following the date of this Agreement (unless
otherwise consented to by the Company’s Board of Directors) or (ii) if a Demand
Registration was declared effective or an Underwritten Shelf Takedown was
consummated within the preceding ninety (90) days (unless otherwise consented to
by the Company’s Board of Directors).


Section 3.1.3.   Demand Notice.  Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.1.1 (but in no event more than two (2) Business
Days thereafter), the Company shall deliver a written notice (a “Demand Notice”)
of any such Demand Registration Request to all other Holders, if any, and the
Demand Notice shall offer each such Holder the opportunity to include in the
Demand Registration that number of Registrable Securities as each such Holder
may request in writing.  Subject to the terms of the Management Agreement, the
Company shall include in the Demand Registration all such Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within two (2) Business Days after the date that the Demand Notice was
delivered.


6

--------------------------------------------------------------------------------

Section 3.1.4.   Demand Withdrawal.  A Demanding Holder that has requested its
Registrable Securities be included in a Demand Registration pursuant to
Section 3.1.3 may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Demand Registration Statement. 
Upon receipt of a notice to such effect from a Demanding Holder (or if there is
more than one Demanding Holder, from all such Demanding Holders) with respect to
all of the Registrable Securities included by such Demanding Holder(s) in such
Demand Registration, the Company shall cease all efforts to secure effectiveness
of the applicable Demand Registration Statement.


Section 3.1.5.   Effective Registration.  The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or, if such Demand
Registration Statement relates to an underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer.


Section 3.1.6.   Delay in Filing; Suspension of Registration.  If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension for a period exceeding thirty (30)
days on any one occasion or for more than ninety (90) days in the aggregate
during any twelve (12)-month period.  In the case of a Demand Suspension, the
Holders agree to suspend use of the applicable Prospectus in connection with any
sale or purchase, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above.  The Company shall immediately notify
the Holders in writing upon the termination of any Demand Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request. 
The Company shall, if necessary, supplement or make amendments to the Demand
Registration Statement, if required by the registration form used by the Company
for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.


7

--------------------------------------------------------------------------------


Section 3.1.7.   Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
underwritten Public Offering of the Registrable Securities included in a Demand
Registration, advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be in the case of any Demand
Registration (x) first, allocated to each Demanding Holder that has requested to
participate in such Demand Registration an amount equal to the lesser of (i) the
number of such Registrable Securities requested to be registered or sold by such
Demanding Holder, and (ii) a number of such shares equal to such Demanding
Holder’s Pro Rata Portion, and (y) second, and only if all the securities
referred to in clause (x) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect.  In the event that any Holders have
requested pursuant to Section 3.3.1 to have Registrable Securities included in
such Public Offering, the priority with respect to such Holders shall be
determined in accordance with Section 3.3.2.


Section 3.1.8.   Resale Rights.  In the event that a Holder requests to
participate in a Registration pursuant to this Section 3.1 in connection with a
distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by such Holder.


Section 3.2        Shelf Registration.
 
Section 3.2.1.   Request for Shelf Registration.



 
(a)
Subject to the terms of the Management Agreement, upon the written request of
one or more Holders from time to time following the Effective Time (a “Shelf
Registration Request”), the Company shall promptly file with the SEC a shelf
Registration Statement pursuant to Rule 415(a)(1)(x) under the Securities Act
(“Shelf Registration Statement”) relating to the offer and sale of Registrable
Securities by any Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in the Shelf
Registration Statement and the Company shall use its reasonable best efforts to
cause such Shelf Registration Statement to promptly become effective under the
Securities Act.  Any such Registration pursuant to a Shelf Registration Request
shall hereinafter be referred to as a “Shelf Registration.”




 
(b)
If on the date of the Shelf Registration Request: (i) the Company is a WKSI,
then the Shelf Registration Request may request Registration of an unspecified
amount of Registrable Securities; and (ii) the Company is not a WKSI, then the
Shelf Registration Request shall specify the aggregate amount of Registrable
Securities to be registered.  Subject to the terms of the Management Agreement,
the Company shall provide to any Holder, at such Holder’s request, the
information necessary to determine the Company’s status as a WKSI upon request.



8

--------------------------------------------------------------------------------

Section 3.2.2.   Shelf Registration Notice.  Promptly upon receipt of a Shelf
Registration Request (but in no event more than two (2) Business Days
thereafter), the Company shall deliver a written notice (a “Shelf Registration
Notice”) of any such request to all other Holders, if any, which notice shall
specify, if applicable, the amount of Registrable Securities to be registered,
and the Shelf Registration Notice shall offer each such Holder the opportunity
to include in the Shelf Registration that number of Registrable Securities as
each such Holder may request in writing.  The Company shall include in such
Shelf Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within two
(2) Business Days after the date that the Shelf Registration Notice has been
delivered.


Section 3.2.3.   Continued Effectiveness.  The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by Holders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which all included securities have otherwise ceased to be Registrable
Securities (such period of effectiveness, the “Shelf Period”).  Subject to
Section 3.2.4, the Company shall be deemed not to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during the Shelf
Period if the Company voluntarily takes any action or omits to take any action
that would result in Holders of the Registrable Securities covered thereby not
being able to offer and sell any Registrable Securities pursuant to such Shelf
Registration Statement during the Shelf Period, unless such action or omission
is required by applicable law.


Section 3.2.4.   Suspension of Registration.  If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension for a period exceeding thirty (30) days on any one
occasion or for more than ninety (90) days in the aggregate during any twelve
(12)-month period.  In the case of a Shelf Suspension, the Holders agree to
suspend use of the applicable Prospectus and in connection with any sale or
purchase of, or offer to sell or purchase, Registrable Securities, upon receipt
of the notice referred to above.  The Company shall immediately notify the
Holders in writing upon the termination of any Shelf Suspension, amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request. 
The Company shall, if necessary, supplement or make amendments to the Shelf
Registration Statement, if required by the registration form used by the Company
for the Shelf Registration Statement or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders.


9

--------------------------------------------------------------------------------

Section 3.2.5.   Shelf Takedown.



 
(a)
At any time during which the Company has an effective Shelf Registration
Statement, but subject to Section 3.2.4, by notice to the Company specifying the
intended method or methods of disposition thereof, a Holder may make a written
request (a “Shelf Takedown Request”) to the Company to effect a Public Offering,
including an Underwritten Shelf Takedown, of all or a portion of the Holder’s
Registrable Securities that are covered by such Shelf Registration Statement
(stating the approximate number or range of the Registrable Securities to be
included in the Public Offering), and as soon as practicable the Company shall
amend or supplement the Shelf Registration Statement for such purpose.




 
(b)
Promptly upon receipt of a Shelf Takedown Request (but in no event more than two
(2) Business Days thereafter) for any Underwritten Shelf Takedown, the Company
shall deliver a notice (a “Shelf Takedown Notice”) to each other Holder with
Registrable Securities covered by the applicable Shelf Registration Statement,
or to all other Holders if such Registration Statement is undesignated (each a
“Potential Takedown Participant”).  The Shelf Takedown Notice shall offer each
such Potential Takedown Participant the opportunity to include in any
Underwritten Shelf Takedown that number of Registrable Securities as each such
Potential Takedown Participant may request in writing.  Subject to the terms of
the Management Agreement, the Company shall include in the Underwritten Shelf
Takedown all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein no later than 9:00 a.m., New
York City time, on the second business day immediately following the Shelf
Takedown Notice Delivery Time; it being understood that for the purposes of this
Section 3.2.5, the “Shelf Takedown Notice Delivery Time” shall be deemed to be
the date of delivery of such notice if it is delivered to Holders at or prior to
12:00 p.m. New York City time and shall be deemed to be the business day
immediately following delivery of such notice if it is delivered to Holders
after 12:00 p.m. New York City time.  Subject to Section 3.2.6, any Potential
Takedown Participant’s participation in an Underwritten Shelf Takedown shall be
on the same terms as the Holders who made the Shelf Takedown Request.  Any
Potential Takedown Participant’s request to participate in an Underwritten Shelf
Takedown shall be binding on the Potential Takedown Participant, except that
such participation may be conditioned on the Underwritten Shelf Takedown being
completed within ten (10) Business Days of its acceptance at a price per share
(after giving effect to any underwriters’ discounts or commissions) to such
Potential Takedown Participant of not less than ninety percent (90%) of the
closing price for the shares on their principal trading market on the Business
Day immediately prior to such Potential Takedown Participant’s election to
participate (the “Participation Conditions”).  Notwithstanding the delivery of
any Shelf Takedown Notice, but subject to the Participation Conditions (to the
extent applicable), all determinations as to whether to complete any
Underwritten Shelf Takedown and as to the timing, manner, price and other terms
of any Underwritten Shelf Takedown contemplated by this Section 3.2.5 shall be
determined by the Holders of a majority of the Registrable Securities offered by
the Holders who made the applicable Shelf Takedown Request.




 
(c)
The Company shall not be obligated to take any action to effect any Underwritten
Shelf Takedown if a Demand Registration or an Underwritten Shelf Takedown was
consummated within the preceding ninety (90) days (unless otherwise consented to
by the Company’s Board of Directors).



10

--------------------------------------------------------------------------------

Section 3.2.6.   Priority of Securities Sold Pursuant to Shelf Takedowns.  If
the managing underwriter or underwriters of a proposed Underwritten Shelf
Takedown pursuant to Section 3.2.5 advise the Company in writing that, in its or
their opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the number of Registrable Securities to be
included in such offering shall be (x) first, allocated to each Holder that has
requested to participate in such Underwritten Shelf Takedown an amount equal to
the lesser of (i) the number of such Registrable Securities requested to be
registered or sold by such Holder, and (ii) a number of such shares equal to
such Holder’s Pro Rata Portion, and (y) second, and only if all the securities
referred to in clause (x) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect.


Section 3.2.7.   Resale Rights.  In the event that a Holder elects to request a
Registration pursuant to this Section 3.2 in connection with a distribution of
Registrable Securities to its partners or members, the Registration shall
provide for resale by such partners or members, if requested by the Holder.


Section 3.3        Piggyback Registration.
 
Section 3.3.1.   Participation.  If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under Section
3.2 of which the Holder has received a Shelf Registration Notice pursuant to
Section 3.2.2, (ii) a Registration on Form S-4 or Form S-8 or any successor form
to such Forms, (iii) a Registration of securities solely relating to an offering
and sale to employees or directors of the Company or its subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement or
(iv) pursuant to a rights offering), then, as soon as practicable (but in no
event less than two (2) Business Days prior to the proposed date of filing of
such Registration Statement or, in the case of any such Public Offering, the
anticipated pricing or trade date), the Company shall give written notice (a
“Piggyback Notice”) of such proposed filing or Public Offering to all Holders,
and such Piggyback Notice shall offer the Holders the opportunity to register
under such Registration Statement, or to sell in such Public Offering, such
number of Registrable Securities as each such Holder may request in writing (a
“Piggyback Registration”).  Subject to Section 3.3.2 and the terms of the
Management Agreement, the Company shall include in such Registration Statement
or in such Public Offering as applicable, all such Registrable Securities that
are requested to be included therein within three (3) Business Days after the
receipt by such Holder of any such notice; provided, however, that if at any
time after giving written notice of its intention to register or sell any
securities and prior to the effective date of the Registration Statement filed
in connection with such Registration, or the pricing or trade date of such
Public Offering, the Company shall determine for any reason not to register or
sell or to delay Registration or the sale of such securities, the Company shall
give written notice of such determination to each Holder and, thereupon, (i) in
the case of a determination not to register or sell, shall be relieved of its
obligation to register or sell any Registrable Securities in connection with
such Registration or Public Offering (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any Holders entitled to request that such Registration or sale be
effected as a Demand Registration under Section 3.1 or an Underwritten Shelf
Takedown under Section 3.2, as the case may be, and (ii) in the case of a
determination to delay Registration or sale, in the absence of a request for a
Demand Registration or an Underwritten Shelf Takedown, as the case may be, shall
be permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities.  If
the offering pursuant to such Registration Statement or Public Offering is to be
underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 3.3.1 shall, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such underwritten offering.  If the offering pursuant
to such Registration Statement or Public Offering is to be on any other basis,
then each Holder making a request for a Piggyback Registration pursuant to this
Section 3.3.1 shall, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis.  Any Holder shall
have the right to withdraw all or part of its request for inclusion of its
Registrable Securities in a Piggyback Registration by giving written notice to
the Company of its request to withdraw; provided, that such request must be made
in writing prior to the effectiveness of such Registration Statement or, in the
case of a Public Offering, at least two (2) Business Days prior to the earlier
of the anticipated filing of the “red herring” Prospectus, if applicable, and
the anticipated pricing or trade date.


11

--------------------------------------------------------------------------------

Section 3.3.2.   Priority of Piggyback Registration.


(A)        If the registration or Public Offering referred to in the first
sentence of Section 3.3.1. is to be a registration or Public Offering on behalf
of the Company, and the managing underwriter or underwriters of any proposed
offering of Registrable Securities included in a Piggyback Registration informs
the Company and the participating Holders in writing that, in its or their
opinion, the number of securities that such Holders and any other Persons intend
to include in such offering exceeds the number that can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, then the securities to be included in such Registration shall be
(i) first, one hundred percent (100%) of the securities that the Company
proposes to sell, (ii) second, and only if all the securities referred to in
clause (i) have been included, the number of Registrable Securities that, in the
opinion of such managing underwriter or underwriters, can be sold without having
such adverse effect, with such number to be allocated among the Holders that
have requested to participate in such Registration based on an amount equal to
the lesser of (i) the number of such Registrable Securities requested to be sold
by such Holder, and (ii) a number of such shares equal to such Holder’s Pro Rata
Portion and (iii) third, and only if all of the Registrable Securities referred
to in clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.


(B)        If the registration or Public Offering referred to in the first
sentence of Section 3.3.1. is to be a registration or Public Offering on behalf
of a Demanding Holder, and the managing underwriter or underwriters of any
proposed offering of Registrable Securities included in a Piggyback Registration
informs the Demanding Holder and the participating Holders in writing that, in
its or their opinion, the number of securities that such Holders and any other
Persons intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have a significant adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be (i) first, one hundred percent (100%) of the Registrable Securities
that the Demanding Holders propose to sell, (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect, with such number
to be allocated among the other Holders that have requested to participate in
such Registration based on an amount equal to the lesser of (i) the number of
such Registrable Securities requested to be sold by such Holder, and (ii) a
number of such shares equal to such Holder’s Pro Rata Portion, (iii) third, and
only if all of the Registrable Securities referred to in clause (ii) have been
included in such Registration, the number of securities that the Company
proposes to sell that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect and (iv) fourth,
and only if all of the securities referred to in clauses (ii) and (iii) have
been included in such Registration, any other securities eligible for inclusion
in such Registration.


Section 3.3.3.   No Effect on Other Registrations.  No Registration of
Registrable Securities effected pursuant to a request under this Section 3.3
shall be deemed to have been effected pursuant to Sections 3.1 and 3.2 or shall
relieve the Company of its obligations under Sections 3.1 and 3.2.
 
Section 3.4       Lock-Up Agreements.  In connection with each Registration or
sale of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as
an underwritten Public Offering, each Holder agrees, if requested and without
regard to whether or not such Holder has elected to participate in such Public
Offering, to become bound by and to execute and deliver a “lock‑up” agreement
with the underwriter(s) of such Public Offering in the same form as is entered
into by the Holders participating in such Public Offering.


12

--------------------------------------------------------------------------------

 Section 3.5       Registration Procedures.
 
Section 3.5.1.   Requirements.  In connection with the Company’s obligations
under Sections 3.1, 3.2 and 3.3, the Company shall use its reasonable best
efforts to effect such Registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:



 
(a)
prepare the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and, before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the Holders
of the Registrable Securities covered by such Registration Statement, copies of
all documents prepared to be filed, which documents shall be subject to the
review of such underwriters and such Holders and their respective counsel,
(y) make such changes in such documents concerning the Holders prior to the
filing thereof as such Holders, or their counsel, may reasonably request and
(z) except in the case of a Registration under Section 3.3, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which the participating Holders, or the underwriters, if any, shall reasonably
object;




 
(b)
prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement and supplements to the Prospectus as may be
(x) reasonably requested by any participating Holder (to the extent such request
relates to information relating to such Holder), or (y) necessary to keep such
Registration Statement effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws with
respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;




 
(c)
notify the participating Holders and the managing underwriter or underwriters,
if any, and (if requested) confirm such notice in writing and provide copies of
the relevant documents, as soon as reasonably practicable after notice thereof
is received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;



13

--------------------------------------------------------------------------------

 
(d)
promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
selling Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement or Prospectus, which
shall correct such misstatement or omission or effect such compliance;




 
(e)
to the extent the Company is eligible under the relevant provisions of Rule 430B
under the Securities Act, if the Company files any Shelf Registration Statement,
and to the extent requested by the Holders whose Registrable Securities are
included in such Shelf Registration Statement, the Company shall include in such
Shelf Registration Statement such disclosures as may be required by Rule 430B
under the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities by the
Holders) in order to ensure that the Holders may be added to such Shelf
Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment;



14

--------------------------------------------------------------------------------

 
(f)
use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;




 
(g)
promptly incorporate in a Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment such information as the managing underwriter or
underwriters and the Holders of a majority of Registrable Securities being sold
agree should be included therein relating to the plan of distribution with
respect to such Registrable Securities; and make all required filings of such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;




 
(h)
furnish to each selling Holder and each underwriter, if any, without charge, as
many conformed copies as such Holder or underwriter may reasonably request of
the applicable Registration Statement and any amendment or post-effective
amendment or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);




 
(i)
deliver to each selling Holder and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto and such other documents as such Holder
or underwriter may reasonably request in order to facilitate the disposition of
the Registrable Securities by such Holder or underwriter (it being understood
that the Company shall consent to the use of such Prospectus or any amendment or
supplement thereto by each of the selling Holders and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus or any amendment or supplement thereto);




 
(j)
on or prior to the date on which the applicable Registration Statement becomes
effective, use its reasonable best efforts to register or qualify, and cooperate
with the selling Holders, the managing underwriter or underwriters, if any, and
their respective counsel, in connection with the Registration or qualification
of such Registrable Securities for offer and sale under the securities or “Blue
Sky” laws of each state and other jurisdiction as any such selling Holder or
managing underwriter or underwriters, if any, or their respective counsel
reasonably request in writing and do any and all other acts or things reasonably
necessary or advisable to keep such Registration or qualification in effect for
such period as required by Section 3.1 or Section 3.2, as applicable, provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action which
would subject it to taxation or general service of process in any such
jurisdiction where it is not then so subject;



15

--------------------------------------------------------------------------------

 
(k)
cooperate with the selling Holders and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates (or
dematerialized evidence of ownership) representing Registrable Securities to be
sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
applicable Holder or managing underwriters may request at least two (2) Business
Days prior to any delivery of such Registrable Securities;




 
(l)
use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;




 
(m)
not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and make all arrangements
necessary for the Registrable Securities to be eligible for deposit with The
Depository Trust Company;




 
(n)
make such representations and warranties to the Holders whose Registrable
Securities are being registered, and their underwriters or agents, if any, in
form, substance and scope as are customarily made by issuers in public offerings
similar to the offering then being undertaken;




 
(o)
enter into such customary agreements (including underwriting and indemnification
agreements) and take all such other actions as the participating Holders or the
managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;




 
(p)
in the case of an underwritten Public Offering, obtain for delivery to the
Holders participating in such Public Offering and to the underwriter or
underwriters, if any, an opinion or opinions (including a “negative assurance”
or “disclosure letter”) from counsel for the Company dated the date of each
closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such Holders or
underwriters, as the case may be, and their respective counsel;




 
(q)
in the case of an underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
participating in the Public Offering or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) and a letter from any other
expert named in the Registration Statement in customary form and covering such
matters of the type customarily covered by such letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the date of each closing under
the underwriting agreement;



16

--------------------------------------------------------------------------------

 
(r)
cooperate with each seller of Registrable Securities and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;




 
(s)
use its reasonable best efforts to comply with all applicable securities laws
and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;




 
(t)
provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;




 
(u)
use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted;




 
(v)
make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the majority of the
Holders covered by the applicable Registration Statement, by any underwriter
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
Holders or any such underwriter, all pertinent financial and other records and
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement; provided, however, that any such Person gaining access to information
regarding the Company pursuant to this Section 3.5.1 (v) shall agree to hold in
strict confidence and shall not make any disclosure or use any information
regarding the Company that the Company determines in good faith to be
confidential, and of which determination such Person is notified, unless (a) the
release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (b) disclosure of such information, in the opinion
of counsel to such Person, is otherwise required by law, (c) such information is
or becomes publicly known other than through a breach of this Agreement or any
other agreement of which such Person has knowledge, (d) such information is or
becomes available to such Person on a non-confidential basis from a source other
than the Company or (e) such information is independently developed by such
Person;



17

--------------------------------------------------------------------------------

 
(w)
in the case of a marketed Public Offering, cause the senior executive officers
of the Company to participate in the customary “road show” presentations that
may be reasonably requested by the managing underwriter or underwriters in any
such offering and otherwise to facilitate, cooperate with, and participate in
each proposed offering contemplated herein and customary selling efforts related
thereto;




 
(x)
take no direct or indirect action prohibited by Regulation M under the Exchange
Act;




 
(y)
take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and




 
(z)
take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.



Section 3.5.2.   Company Information Requests.  The Company may require each
seller of Registrable Securities as to which any Registration or sale is being
effected to furnish to the Company such information regarding the distribution
of such securities and such other information relating to such Holder and its
ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of any such Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request. 
Each Holder agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.


18

--------------------------------------------------------------------------------

Section 3.5.3.   Discontinuing Registration.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.5.1(d), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 3.5.1(d) or until such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus, or any amendments or supplements thereto, and if
so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.  In the event the Company shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 3.5.1(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.


Section 3.6        Underwritten Offerings.
 
Section 3.6.1.   Shelf and Demand Registration.  If requested by the
underwriters for any underwritten Public Offering, pursuant to a Registration or
sale under Sections 3.1 or 3.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the participating Holders and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 3.9.  The Holders of the Registrable Securities proposed to
be distributed by such underwriters shall cooperate with the Company in the
negotiation of the underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof.  Such Holders
shall be parties to such underwriting agreement, which underwriting agreement
shall: (i) contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such Holders as
are customarily made by issuers to selling stockholders in public offerings
similar to the applicable offering; and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Holders.  Any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such offering.


19

--------------------------------------------------------------------------------

Section 3.6.2.   Piggyback Registrations.  If the Company proposes to register
or sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale.  The Holders of Registrable Securities to be distributed
by such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters, which underwriting agreement shall (i) contain
such representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of such Holders as are customarily made by
issuers to selling stockholders in public offerings similar to the applicable
offering and (ii) provide that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also shall be
conditions precedent to the obligations of such Holders.  Any such Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, such Holder’s title to the Registrable
Securities and such Holder’s intended method of distribution or any other
representations required to be made by the Holder under applicable law, and the
aggregate amount of the liability of such Holder shall not exceed such Holder’s
net proceeds from such offering.


Section 3.6.3.   Participation in Underwritten Registrations.  Subject to the
provisions of Section 3.6.1 and Section 3.6.2 above, no Person may participate
in any underwritten Public Offering hereunder unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.


Section 3.6.4.   Selection of Underwriters.  In the case of an underwritten
Public Offering, under Sections 3.1 or 3.2, the managing underwriter or
underwriters to administer the offering shall be determined by the Holders of a
majority of the Registrable Securities included in such Public Offering;
provided, that such underwriter or underwriters shall be reasonably acceptable
to the Company.


Section 3.7         No Inconsistent Agreements; Additional Rights.  Neither the
Company nor any of its subsidiaries shall hereafter enter into, and neither the
Company nor any of its subsidiaries is currently a party to, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders by this Agreement.  Without Requisite Investor Approval, neither the
Company nor any of its subsidiaries shall enter into any agreement granting
registration or similar rights to any Person, and the Company hereby represents
and warrants that, as of the date hereof, no registration or similar rights have
been granted to any other Person other than pursuant to this Agreement.
 
20

--------------------------------------------------------------------------------

Section 3.8         Registration Expenses.  All reasonable expenses incident to
the Company’s performance of or compliance with this Agreement shall be paid by
the Company, including (i) all registration and filing fees, and any other fees
and expenses associated with filings required to be made with the SEC or FINRA,
(ii) all fees and expenses in connection with compliance with any securities or
“Blue Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (vii) all applicable rating agency fees
with respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of legal counsel for the Holders (who shall be selected by the
Holders of a majority of the Registrable Securities included in the relevant
Registration), (ix) any reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, (x) all fees and expenses
incurred in connection with the distribution or Transfer of Registrable
Securities to or by a Holder or its Permitted Transferees, (xi) all fees and
expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (xii) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xiii) all expenses related to the
“roadshow” for any underwritten Public Offering (including the reasonable
out-of-pocket expenses of the Holders), including all travel, meals and
lodging.  All such expenses are referred to herein as “Registration Expenses.” 
The Company shall not be required to pay any fees and disbursements to
underwriters not customarily paid by the issuers of securities in an offering
similar to the applicable offering, including underwriting discounts and
commissions and transfer taxes, if any, attributable to the sale of Registrable
Securities.


21

--------------------------------------------------------------------------------

Section 3.9         Indemnification.


Section 3.9.1.   Indemnification by the Company.  The Company shall indemnify
and hold harmless, to the full extent permitted by law, each Holder, each
shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively, “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities are
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report; provided,
that no selling Holder shall be entitled to indemnification pursuant to this
Section 3.9.1 in respect of any untrue statement or omission contained in or
omitted from any information furnished in writing by such selling Holder to the
Company specifically for inclusion in a Registration Statement that has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim.  This indemnity shall
be in addition to any liability the Company may otherwise have.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any indemnified party and shall survive the Transfer
of such securities by such Holder.  The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the indemnified parties.


Section 3.9.2.   Indemnification by the Selling Holders.  Each selling Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in or omitted from any information furnished in writing by such
selling Holder to the Company specifically for inclusion in such Registration
Statement that has not been corrected in a subsequent writing prior to or
concurrently with the sale of the Registrable Securities to the Person asserting
the claim.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder from the sale of Registrable Securities giving rise to such
indemnification obligation less any amounts paid by such Holder pursuant to
Section 3.9.4 and any amounts paid by such Holder as a result of liabilities
incurred under the underwriting agreement, if any, related to such sale.  The
Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.


22

--------------------------------------------------------------------------------

Section 3.9.3.   Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (iii) the indemnified
party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iv) in the reasonable judgment of any such Person (based upon advice of its
counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person).  If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action without the consent of the
indemnified party.  No indemnifying party shall consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
without the prior written consent of such indemnified party.  If such defense is
not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but such consent may not be unreasonably withheld.  It is understood
that the indemnifying party or parties shall not, except as specifically set
forth in this Section 3.9.3, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.


23

--------------------------------------------------------------------------------

Section 3.9.4.   Contribution.  If for any reason the indemnification provided
for in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party
(other than as a result of exceptions contained in Section 3.9.1 and
Section 3.9.2) or insufficient in respect of any Losses referred to therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations.  In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.9.4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 3.9.4.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 3.9.1 and
3.9.2 shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 3.9.4, in connection with any
Registration Statement filed by the Company, a selling Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such holder under the sale of Registrable Securities giving
rise to such contribution obligation less any amounts paid by such Holder
pursuant to Section 3.9.2 and any amounts paid by such Holder as a result of
liabilities incurred under the underwriting agreement, if any, related to such
sale.  If indemnification is available under this Section 3.9, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Sections 3.9.1 and 3.9.2 hereof without regard to the provisions of this
Section 3.9.4.  The remedies provided for in this Section 3.9 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.


Section 3.10      Rules 144 and 144A and Regulation S.  The Company shall file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of any
Holder, make publicly available such necessary information for so long as
necessary to permit sales that would otherwise be permitted by this Agreement
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC), and the Company will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without Registration under
the Securities Act in transactions that would otherwise be permitted by this
Agreement and within the limitation of the exemptions provided by (i) Rules 144,
144A or Regulation S under the Securities Act, as such rules may be amended from
time to time, or (ii) any similar rule or regulation hereafter adopted by the
SEC.  Upon the request of any Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.


24

--------------------------------------------------------------------------------

Section 3.11      Existing Registration Statements.  Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided, that
such previously filed Registration Statement may be amended or, subject to
applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling stockholders
those Holders requesting the filing of a Registration Statement pursuant to the
terms of this Agreement.  To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements by or at a specified time and the
Company has, in lieu of then filing such Registration Statements or having such
Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended.
 
ARTICLE IV

MISCELLANEOUS
 
Section 4.1        Authority; Effect.  Each party hereto represents and warrants
to and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. 
This Agreement does not, and shall not be construed to, give rise to the
creation of a partnership among any of the parties hereto, or to constitute any
of such parties members of a joint venture or other association.  The Company
and its subsidiaries shall be jointly and severally liable for all obligations
of each such party pursuant to this Agreement.


Section 4.2        Notices.  Any notices, requests, demands and other
communications required or permitted in this Agreement shall be effective if in
writing and (i) delivered personally, (ii) sent by e-mail (provided that the
transmission of the e-mail is promptly confirmed by non-automated reply), or
(iii) sent by overnight courier, in each case, addressed as follows:
 
If to the Company to:


New Media Investment Group Inc.
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
E-mail: mreed@fortress.com
Attention: Michael E. Reed, Chief Executive Officer


25

--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
E-mail: dzoubek@cravath.com
Attention: Damien Zoubek


Wilson Sonsini Goodrich & Rosati
Professional Corporation
222 Delaware Avenue, Suite 800
Wilmington, DE 19801

 
E-mail:
wchandler@wsgr.com
rgreecher@wsgr.com

 
Attention:
William B. Chandler III
Ryan Greecher, Esq.



Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304

 
E-mail:
mkorman@wsgr.com
dschnell@wsgr.com

 
Attention:
Martin W. Korman
Douglas K. Schnell



If to FIG to:


FIG LLC
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
E-mail: dbrooks@fortress.com
Attention: David Brooks, Secretary
 
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier.  Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.


26

--------------------------------------------------------------------------------

Section 4.3        Termination and Effect of Termination.  This Agreement shall
terminate upon the date on which no Holder holds any Registrable Securities,
except for the provisions of Sections 3.9 and 3.10, which shall survive any such
termination.  No termination under this Agreement shall relieve any Person of
liability for breach prior to termination.  In the event this Agreement is
terminated, each Person entitled to indemnification rights pursuant to
Section 3.9 hereof shall retain such indemnification rights with respect to any
matter that (i) may be an indemnified liability thereunder and (ii) occurred
prior to such termination.


 Section 4.4       Permitted Transferees.  The rights of a Holder hereunder may
be assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities effected in accordance with
the terms of this Agreement to a Person who, if not already a Holder, has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that such Person will be bound
by, and will be a party to, this Agreement (such Person, a “Permitted
Transferee”).  A Permitted Transferee to whom rights are transferred pursuant to
this Section 4.4 may not again transfer those rights to any other Permitted
Transferee, other than as provided in this Section 4.4.  For the avoidance of
doubt, this Section 4.4 shall not permit the Transfer of any Registrable
Securities that is otherwise prohibited under the Management Agreement or any
other agreement, plan or award document relating to such Registrable Securities.
 
Section 4.5        Remedies.  The parties to this Agreement shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder.  The parties acknowledge
and agree that in the event of any breach of this Agreement, in addition to any
other remedies that may be available, each of the parties hereto shall be
entitled to specific performance of the obligations of the other parties hereto
and, in addition, to such other equitable remedies (including preliminary or
temporary relief) as may be appropriate in the circumstances.  No delay of or
omission in the exercise of any right, power or remedy accruing to any party as
a result of any breach or default by any other party under this Agreement shall
impair any such right, power or remedy, nor shall it be construed as a waiver of
or acquiescence in any such breach or default, or of any similar breach or
default occurring later; nor shall any such delay, omission nor waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
Section 4.6        Amendments.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.  This Agreement may be amended, modified, extended or terminated,
and the provisions hereof may be waived, only by an agreement in writing signed
by the Company and Holder(s) constituting Requisite Investor Approval.  Each
such amendment, modification, extension or termination shall be binding upon
each party hereto and each other Holder.  In addition, each party hereto may
waive any right hereunder by an instrument in writing signed by such party.
 
Section 4.7        Governing Law.  This Agreement and all claims arising out of
or based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.


27

--------------------------------------------------------------------------------

Section 4.8        Consent to Jurisdiction.  Each party to this Agreement, by
its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of New York
in the State of New York for the purpose of any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (ii) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, and agrees not to allow any of its subsidiaries to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise.  Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above.  Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction.  Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.


 Section 4.9     WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
 
Section 4.10      Merger; Binding Effect, Etc.  This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns.  Except as otherwise expressly provided
herein, no Holder or other party hereto may assign any of its respective rights
or delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.


28

--------------------------------------------------------------------------------

Section 4.11      Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.
 
Section 4.12      Severability.  In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
 
Section 4.13      No Recourse.  Notwithstanding anything that may be expressed
or implied in this Agreement, the Company and each Holder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such, for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.
 
[Signature pages follow]


29

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.
 

 
New Media Investment Group Inc.
         
By:
/s/ Michael E. Reed
     
Name: Michael E. Reed
     
Title: Chief Executive Officer
 



[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 
FIG LLC
         
By:
/s/ David N. Brooks
     
Name: David N. Brooks
     
Title: Secretary
 



 [Signature Page to Registration Rights Agreement]





--------------------------------------------------------------------------------